Citation Nr: 0206876	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  01-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of recovery of pension benefits in 
the calculated amount of $4,440.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from March 1974 to January 
1978. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
at the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee, (hereinafter RO).  
In April 2002, a hearing was held before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 2001).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  By rating action dated in August 1999, the veteran was 
awarded pension benefits based on his contention that he was 
in receipt of no income; the veteran was informed this award 
would become effective September 1, 1999, by a letter dated 
in August 1999; this letter also notified the veteran that as 
a condition of this award, it was his responsibility to 
report any changes in income. 

3.  The veteran failed to furnish an Eligibilty Verification 
Report for his initial reporting period following the 
September 1, 1999, award of pension benefits; his award was 
therefore suspended, and his award was later terminated 
retroactively effective from September 1, 1999, resulting in 
the overpayment in question of $4,400. 

4.  A Financial Status Report received in January 2001 listed 
monthly gross income of $1,400; monthly net income of $600; 
monthly expenses of $690; $1,600 of cash in the bank and 
total assets worth $3,700.  

5.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question. 

7.  The veteran was at fault in the creation of the 
overpayment in question by failing to supply information as 
to his income despite being notified of his duty to do so.  

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.

9.  Repayment of the debt would not deprive the veteran of 
the basic necessities of life, or otherwise defeat the 
purpose of the VA pension program.


CONCLUSION OF LAW

The veteran was free from fraud, misrepresentation, and bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA compensation benefits in the amount 
of $4, 4000 would not be against the principles of equity and 
good conscience.  Thus, recovery of the overpayment is not 
waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by a February 2001 decision of the 
Committee and a June 2001 statement of the case.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include financial information supplied by the veteran, has 
been obtained by the RO, and there is no specific reference 
to any other pertinent records that need to be obtained.  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Legal Criteria/Analysis 

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

By rating action dated in August 1999, the veteran was 
awarded pension benefits.  This rating was based on the 
veteran reporting having receipt of no income on an 
application for benefits filed in August 1999.  By letter 
dated in August 1999, the veteran was informed that this 
pension award would become effective September 1, 1999.  
Significantly, this letter also notified the veteran that as 
a condition of this award, it was his responsibility to 
report any changes in income.  

The veteran failed to furnish an Eligibilty Verification 
Report for his initial reporting period following the 
September 1, 1999, award of pension benefits.  His award was 
therefore suspended, and later terminated retroactively 
effective from September 1, 1999, resulting in the 
overpayment in question of $4,400.  The veteran was notified 
of this debt by letter dated in November 2001.  The veteran 
requested a waiver of recovery of this debt, citing financial 
hardship and medical disability as bases for this waiver, in 
a statement received in January 2001.  In February 2001, the 
Committee issued a decision denying the veteran's waiver 
request.  The Committee did not find fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the overpayment at issue.  The 
Board, after an independent review of the record, concurs 
with this determination.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a) (West 
1991).  However, to dispose of this matter on appeal, the 
Board must determine whether the recovery of the overpayment 
would be against the principles of equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) (West 1991 & Supp. 2001 and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2001).

The controlling legal criteria provide that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2001).  In making 
such a determination, consideration will be given to elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.965 (2001).

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue.  Thus, because the 
veteran's degree of fault in the creation of the indebtedness 
rather than the validity of the indebtedness itself is at 
issue, and because the Board is satisfied that the debt was 
properly created, that question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991)

As indicated above, the notice that accompanied the veteran's 
pension award informed him of his duty to report any changes 
in income.  The failure of the veteran to supply the 
mandatory Financial Status Report created the overpayment in 
question.  As such, the actions (or inaction) by VA in 
creation of the debt did not amount to sole administrative 
error.  The controlling legal authority provides that sole 
administrative error connotes a situation in which a claimant 
neither had knowledge of nor should have been aware of the 
erroneous award.  Further, neither the claimant's actions nor 
his failure to act must have contributed to payment pursuant 
to the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2001).  As the veteran knew 
or should have known that the VA pension benefit was awarded 
based on his report of receipt of no income, the Board finds 
that the indebtedness at issue was not created solely as a 
result of administrative error. 

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  The veteran's most recent Financial Status 
Report received in January 20001 reflects monthly gross 
income of $1,400; monthly net income of $600; monthly 
expenses of $690; $1,600 of cash in the bank and total assets 
worth $3,700.  The Board is cognizant of the fact that the 
veteran is reporting an excess of monthly expenses over 
income.  However, the amount of monthly withholding appears 
excessive, as the veteran's net monthly pay as reported is 
less than half of his monthly gross pay.  Also, although the 
veteran has reported some difficulty working for medical 
reasons, he testified at his April 2002 hearing that he is 
currently working.  In light of these factors, the Board 
finds that the recovery of the overpayment would not result 
in undue financial hardship on the veteran and deprive him of 
the basic necessities of life.

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. § 
1.965(a) (2001), does not persuade the Board that the 
Government should forego its right to collection of the 
indebtedness in this instance.  The Board finds that recovery 
of the overpayment would not defeat the purpose of the VA 
pension program, as these benefits are not intended for 
persons with the financial wherewithal of the veteran.  
Additionally, there is no evidence that the veteran 
relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits.  Finally, 
while the Board has considered the testimony of the veteran 
with regard to the impact of his hospitalization and medical 
condition, these contentions by themselves do not provide a 
legal basis under the controlling legal authority to waive 
the debt in question.  In this regard, there is no evidence 
suggesting that the veteran's medical disabilities prevent 
him from understanding written instructions. 

In short, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965 
(2001).  Thus, the Board concludes that the preponderance of 
the evidence is against entitlement to a waiver of recovery 
of the overpayment of VA pension benefits at issue in this 
appeal, that the evidence of record is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107 (West 1991).


ORDER

Entitlement to a waiver of recovery of pension benefits in 
the calculated amount of $4,440 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

